Citation Nr: 9915808	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for arthritis of the lumbosacral 
spine, on a direct or secondary basis.

2.  Service connection for arthritis of the right shoulder, 
on a direct or secondary basis.

3.  Increased rating for arthralgia, right knee, currently 
rated as 20 percent disabling.

4.  Increased rating for arthralgia, left knee, currently 
rated as 20 percent disabling.

5.  Increased rating for arthralgia, low back, currently 
rated as 20 percent disabling.

6.  Increased rating for arthralgia, right shoulder, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from April 1942 to November 
1945.

This appeal is from April 1991 and May 1992 rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The former denied increased 
compensation for arthralgia of the knees, back, and right 
shoulder.  The latter denied service connection for arthritis 
of the lumbosacral spine and of the right shoulder.

The Board remanded the case in July 1996 and again in 
November 1997.  While last in remand status, the appellant 
clarified an ambiguous statement of March 1997, confirming 
his intent to further prosecute the increased rating issues.  
The case in now returned from remand.



FINDINGS OF FACT

1.  The appellant did not develop lumbosacral arthritis in 
service or until many years later.

2.  The appellant has not submitted competent medical 
evidence of a nexus between lumbosacral arthritis and a 
service connected disability as either the cause or as an 
aggravating factor of the arthritis.

3.  The appellant has not submitted competent medical 
evidence of a nexus between arthritis of the right shoulder 
and a disease or injury incurred in or aggravated by service, 
or of a nexus between arthritis of the right shoulder and any 
service-connected disability.

4.  The service-connected right and left knee disability is 
manifested by lateral instability of a moderate degree with 
pain and tenderness of each knee.

5.  Arthralgia of the low back is manifested by moderate 
limitation of motion with pain.

6.  Arthralgia of the right shoulder is manifested by 
limitation of abduction to or above the shoulder level with 
pain and tenderness.


CONCLUSIONS OF LAW

1.  The appellant did not incur or aggravate lumbosacral 
arthritis in wartime service, nor may such incurrence be 
presumed.  38 U.S.C.A. § 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

2.  A claim for service connection for arthritis of the right 
shoulder is not well grounded on either a direct or a 
secondary basis, and VA has no duty to assist the appellant 
in developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for a rating greater than 20 
percent for arthralgia of the right or the left knee are not 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

4.  The schedular criteria for a rating greater than 20 
percent for arthralgia of the low back are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (1998).

5.  The schedular criteria for a rating greater than 20 
percent for arthralgia of the right shoulder are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include a March 1943 enlistment 
physical examination report.  The appellant reported a 
football injury of the right knee in 1939 and complete 
recovery within three weeks, without recurrence of 
disability.  X-ray study showed a small exostosis on the 
posterior medical aspect of the right femur, with no other 
evidence of bone or joint pathology.

A November 1943 record of transfer to hospital shows a 
diagnosis of arthritis, right knee, cause undetermined.  On 
hospitalization at Camp Gordon from November 4 to 22, 1943, 
the chief complaint was pain in left [sic] knee, stiffness 
and occasional locking in squatting position.  He reported he 
first hurt his right knee in 1939, when he dislocated it at 
football practice; an elastic bandage was applied; cold 
weather and dampness had caused pain and mild disability 
since.  He reported the right knee locked with squatting.  In 
the army, he had had trouble squatting, climbing in and out 
of trucks, and carrying heavy equipment.  Examination found 
both knees tender along the attachments of the semilunar 
cartilages, with no grating or limitation of flexion or 
extension; there was slight laxity of the right cruciate 
ligament.  On orthopedic consultation, the appellant reported 
pain in both knees for nine months, aggravated with marching 
and running.  He reported injuring both knees playing 
football; disability lasted one week.  He had been unable to 
do squatting exercises since.  Examination found no swelling 
deformity, no limitation of motion, no tenderness, and no 
crepitus.  October 1943 X-ray studies had shown a negative 
left knee.  The right knee, on the medial and posterior 
aspect of the femur just above the medial condyle, had an 
irregular triangular projection of bone, fairly well defined, 
with no apparent break in the cortex, resembling a benign 
exostosis; the study was otherwise negative.  The orthopedist 
recommended whirlpool and massage for one week.  The 
appellant had physiotherapy for one week.  A November 1943 x-
ray study of the right knee found no evidence of arthritis 
and no change in the exostosis previously reported.  The 
consultant's diagnosis was arthralgia, both knees.  The final 
diagnosis was other diseases of knee, exostosis of medial 
condyle of right femur, right knee, manifested by pain in 
right knee, locking, and cramping with squatting, caused by 
football injury in 1939.  The condition was noted not 
incurred in line of duty, existed prior to entrance.  A 
dental medical history of November 1943 noted a diagnosis of 
arthritis.  A subsequent November 1943 clinical note from 
Camp Blanding stated there was no instability or fluid.  X-
rays of both knees were questionable for arthritis.

The appellant was again hospitalized at Fort Bragg from April 
4 to 10, 1944, stating his complaint on admission as 
"arthritis."  Historically, he reported multiple right 
shoulder dislocations in 1939.  He said his current problems 
began in September 1943, when he awoke on bivouac in rainy 
weather, and his knees and legs ached, and while running, his 
knees gave out.  He reported aggravation of his pain, from 
knees, to back, to right shoulder.  He had no temperature or 
swelling, just pain.  There was no radiation.  Physical 
examination showed no external evidence of involvement of the 
knees, spine, or right shoulder.  Motions were unimpeded.  
Right shoulder pain was elicited after elevation above 90 
degrees.  The knees were negative externally.  The muscular 
system was normal.  X-ray studies of both shoulders showed 
the bones within normal limits.  The final diagnosis was 
arthralgia, acute, moderately severe, cause undetermined.

In March 1945, the appellant sprained his left knee when he 
tripped during a work detail in the recreation hall, catching 
his weight on the left knee.  A November 1945 separation 
examination report stated there were no musculoskeletal 
defects.  The report noted the appellant dislocated his right 
knee and was hospitalized for 150 days at Fort Bragg; there 
were no residual complaints

In June 1946, the appellant applied for VA disability 
compensation for arthritis of the right knee due to an injury 
in 1943.  The RO granted service connection in June 1946 for 
residuals of dislocation of the right knee, rated 
noncompensably disabling.

In a July 1946 statement, E. Davis, M.D., took issue with the 
VA diagnosis of right knee dislocation.  He reported that 
examination found anemia and tenderness in the right 
trapezium.  The appellant's right knee to had bone spurs that 
caused knee pain and tenderness with use and on pressure 
without use.  He also reported an x-ray finding of a small, 
round place in the bone about six to eight inches up on the 
femur that was obviously another bone spur.  He said the bone 
spurs and anemia should be investigated for their cause and 
cure, because the problems had become chronic, with a poor 
prognosis in light of the sore spots of his right shoulder 
and back.

In August 1946, in consideration of Dr. Davis's statement and 
all other evidence of record, the RO explicitly found 
exostosis, postero-medial aspect of right femur to be a 
disability not incurred in or aggravated during World War II 
service.  The RO notified the appellant of the disallowance 
of his claim for disability compensation for his right leg 
condition.  In December 1947, the RO added arthralgia, knees, 
back, and right shoulder to the grant of service connection, 
continuing the noncompensable rating.

An October 1951 statement from the Second Army, Headquarters, 
Ohio Military District, informed the appellant that a recent 
physical examination had shown him to be disqualified for 
retention in the active reserve because of arthritis of the 
knees.

An October 1951 medical certificate from S. Scholnik, M.D., 
reported he appellant's complaints of increasing pain in the 
knees, and right shoulder, with shorter intervals of 
remission.  The appellant gave a history of dislocating both 
knees in 1943 when he slipped while carrying a machine gun.  
Examination found sacro-iliac tenderness, bilateral, lumbar 
sacral limitations of media [sic], crepitus with knee motion 
and instability of the joints, diagnosed as unstable knees-
ruptured menisci, chronic sacro-iliac sprain, probable 
arthritic changes in the shoulder joint, right lumbar sacral 
vertebrae, and knee joints.  An October 1951 statement from 
J. Dobkins, M.D., reiterated essentially the same history and 
complaints, including complaints of back pain as well.  
Complete physical examination was negative, except, in 
pertinent part, for grating on moving the right patella, 
tenderness to pressure over both sacro-iliac joints with 
lumbar limitation of motion, and possible injury to the right 
knee cartilages.

On VA examination in Cleveland in November 1951, neurological 
findings for sensation, strength, coordination and reflexes 
were physiologic throughout the whole body.  The appellant 
was noted to be right-handed.  On orthopedic examination, the 
appellant complained of pain in his right knee radiating to 
his right hip and shoulder, of weakness in both legs and in 
his right arm, and that both knees sometimes locked upon 
squatting.  The pain in his knee was dull and aching in 
character.  The examiner reported in detail his review of the 
appellant's service medical history, noting October 1943 x-
ray findings for the right knee and the November 1943 
hospitalization.  The examiner also noted service records of 
a March 1945 sprain of the left knee from a slip during work 
in the recreation hall.  On physical examination, ranges of 
motion, measurements of limb circumferences, tests for 
crepitus of the knees, ligament instability, tenderness, 
redness, swelling, curvature of the spine, and tenderness of 
paravertebral musculature were essentially normal.  The 
appellant complained of slight pain in the lower back with 
straight leg raising at 90 degrees, with otherwise negative 
signs of lumbosacral and sacroiliac disease.  The diagnoses 
were, in pertinent part, injuries of both knees prior to 
service without residuals currently found; sprain, right 
knee, in service, no residuals currently found; exostosis, 
distal third, right femur, benign, noted in x-ray during 
service, no orthopedic or functional impairment; instability 
not found in either knee at this examination.

In December 1951, a rating decision addressed the issue of 
service connection for arthritis of both knees.  The rating 
action revised the December 1947 rating to delete the term 
dislocation, finding that residuals of dislocation were not 
present, and restated the disability as arthralgia.  A 
December 1951 letter to the appellant informed him of the 
rating action, including the consideration of the affidavits 
of Drs. Scholnik and Dobkins, the letter from the Ohio 
Military District, and all other evidence of record, and that 
arthralgia was incurred in service.  It notified him of the 
denial of compensation and of his appellate rights.

In a June 1977 statement, G. Hinkle, M.D., reported that the 
appellant gave a history of severe injuries of his knees 
while in the service sustained while operating a crane, 
necessitating bilateral casting and several months of 
hospitalization.  He said he had done quite well until 
becoming Dr. Hinkle's patient in 1967; he was asymptomatic 
until he twisted a knee in 1970.  He was seen by Dr. McCall, 
an orthopedic surgeon, who felt he had traumatic arthritis 
resulting from the injuries sustained in service.  Uric acid 
was then normal, and therapy consisted of cortisone 
injection.  In April 1977, when next seen, the appellant 
reported increasing arthritic pain in both knees in the past 
four years, and generalized myalgias in the elbows, hands, 
and shoulders.  The laboratory values of an arthritis profile 
were all within normal limits.  Dr. Hinkle opined that, at 
the time of his writing, he felt the appellant was having 
significant traumatic arthritis secondary to the injuries 
sustained in service in the 1940s.

On VA examination in July 1977, the appellant reported he 
injured both knees in 1943 when he fell or jumped off an army 
vehicle, for which he was hospitalized, casted and in 
traction for three months.  He complained, in pertinent part, 
of pain, stiffness and occasional swelling in both knees, 
occasional shoulder and back discomfort.  He reported the low 
back pain started several years ago.  On examination, right 
shoulder abduction was slightly limited at 165 degrees with 
slight crepitus.  The spine was straight, with flattened 
lumbar curve and moderate paralumbar muscle spasm.  Straight 
leg raising was complete in both hip joints; external 
rotation was complete.  Both knees had crepitus with some 
discomfort on extension and flexion.  There was discomfort 
with hyperextension of the knees, and crepitus on rotation of 
the patellae.  X-ray studies revealed minimal degenerative 
changes in the lumbar spine, with well preserved 
intervertebral disc spaces, and minimal osteoarthritic 
changes in the knee joints, bilaterally, with a small bone 
exostosis in the medial aspect of the supra-condylar region 
of the right femur.  The diagnoses, in pertinent part, were 
degenerative arthritis of the knees with history of trauma; 
and arthralgia, right shoulder, mild to moderate.

On VA examination in May 1980, the appellant complained of 
joint pain in the arms and legs for the past five years.  He 
gave a history of a right knee fracture in service in 1944 
and of a left clavicle fracture in 1959.  He showed 
difficulty with knee bends, especially on the right, with 
limited flexion of both knees.  There was a positive sciatic 
nerve stretch, eliciting pain in the back.  Both upper 
extremities elevated to 110 degrees.  The torso bent 
anteriorly to 90 degrees, posteriorly to 10 degrees, and 
laterally to 30 degrees on each side.  X-rays of both knees 
showed degenerative changes with normal joint spaces and an 
exostosis on the right, posterior, medial femur.  The 
lumbosacral spine showed no evidence of old or recent 
fracture and normal heights of vertebral bodies and 
intervertebral spaces.  Both shoulders showed no bony 
abnormality except for old fracture of the clavicle.  The 
examiner diagnosed osteoarthritis, multiple joints.

On VA examination in November 1985, the appellant complained 
of knee and back pain with damp weather, that his joints hurt 
in cold weather, and that he could not lift anything heavy.  
The appellant's reiterated history of dislocation of the 
knees in service with casting and prolonged hospitalization.  
The appellant reported surgery was recommended in service, 
which he had declined.  On examination, all the large joints 
were mildly enlarged and stiff.  There was marked laxity with 
movement of both knees in all axes.  There was marked 
crepitation in the knee joints, elbows, shoulders, and 
wrists, with marked loss of strength in the muscle masses 
surrounding most of the large joints.  The appellant walked 
with mild instability, probably secondary to the bilateral 
knee instability.  There was moderate limitation of flexion 
of the lumbar spine.  X-ray studies of the lumbosacral spine 
showed slight hypertrophic changes throughout, otherwise 
essentially normal and unchanged since the May 1980 study.  
Films of the right shoulder were normal, with no change since 
May 1980.  Films of the right and left knee showed slight 
degenerative changes, without change since May 1980.  The 
examiner diagnosed severe internal derangement of both knees; 
traumatic arthritis of both knees; and generalized 
osteoarthritis.

On VA examination in March 1991, the appellant reported that 
he used a cane in case his right knee gave out.  He presented 
limping.  He complained that arthritis affected all of his 
joints.  He gave history of his knees being all right for a 
while after service, but bothering him a lot in the past few 
years.  On examination, he was tender in the posterior 
portion of the right knee and in the posterior patellar 
region of the knee.  There was medial and lateral instability 
of the knee.  To-and-fro motion was "OK."  The left knee 
had some tenderness in the posterior aspect.  There was 
tenderness and pain over the right shoulder and a grating 
sensation on movement.  The lumbosacral L4-5 region was 
tender.  There was some limitation of motion.  Flexion was to 
70 degrees, and rotation was to 25 degrees, worse to the 
left.  The diagnoses were history of dislocation of the right 
knee; arthritis of the right knee, moderate to severe; 
arthritis of the left knee; arthritis of the lumbosacral 
spine; and arthritis of the right shoulder.

A VA hospital summary of November 1991, concerned primarily 
with work-up to rule out prostate cancer, listed degenerative 
joint disease among the appellant's several diagnoses.  An 
April 1992 hospital report on admission and treatment of 
prostate cancer listed osteoarthritis of the knees and spine 
among the diagnoses.  Admission physical examination showed 
decreased range of motion of the shoulders.  X-ray study of 
the left shoulder showed beginning osteoarthritis.  X-ray 
study of the right knee showed mild to moderate degenerative 
process.

The appellant testified in a VA hearing in June 1992.  He 
affirmed his desire to prosecute his appeal from denial of 
service connection for arthritis of the lumbosacral spine and 
of the right shoulder, as well as for increased ratings for 
arthralgias of both knees, the low back, and the right 
shoulder.  He stated he injured his right knee in service 
when it popped backwards out of joint, and he spent 
approximately three months in traction with a break-away cast 
and having physical therapy, although he was uncertain about 
the length of the hospitalization.  He said he declined 
surgery.  He said he was told in service it would bother him 
all his life, and it has.  He reported that he got along with 
elastic bandages in and after service and did all right.  In 
1951, after demonstrating inability to arise from a squatting 
position during a physical examination, he was discharged 
from the reserves.  He said he had taken ibuprofen for years, 
starting with 400 mg. three times a day, and increasing to 
his current dose of 800 mg. three times a day.  He stated he 
worked for a steel company for nine or ten years, and one day 
in the early 1960s, his knees collapsed under him when he 
jumped off a crane to talk to the boss.  The doctor he saw 
then gave him a cortisone injection.

He reported he currently had some swelling and touchy 
soreness in his knees and muscle spasm just above the knees.  
He had used a cane since about 1982.  His knees had given out 
on other construction jobs, also.  He now needed the cane if 
he was to do prolonged walking, as in attending the current 
hearing.  He said he often had joint pain at rest, which felt 
like a hatpin sticking into his knees, or lower back, or 
shoulders.  He said he no longer walked beams on a 
construction site, because he did not know when his knees 
would give out.  He could walk on the level, but not on 
uneven terrain, as to mow his lawn.

The appellant reported inability to move his right arm high 
and back without pain.  When asked when arthritis of the 
lumbosacral spine and right shoulder developed, the appellant 
said it had been over five years, when his dose of ibuprofen 
was increased from 400 mg. to 600 mg.  He later reported that 
arthralgia of the right shoulder developed into arthritis in 
1982.  He said that at his last x-ray at VA Fort Myers 
clinic, the doctor told him the deterioration was showing 
throughout all of his joints.  He stated he had never injured 
his low back.  He denied ever having spasms in his low back.  
He stated, noting it was about 15 minutes into the hearing, 
that his back was starting to bother him from sitting.  He 
said a doctor first spoke to him about arthritis when he had 
the casts in service.  The hearing officer asked if he had 
treatment from the time of separation until the mid-1960s.  
The appellant replied he was seen a time or two, but not 
treated, at the Cleveland VA.

The appellant testified at a VA hearing in October 1994.  
When asked whether he ever had a diagnosis of arthritis in 
service, he reiterated his previously reported history of 
knee dislocations, casting, and three-month hospitalization 
in service; he did not answer the question "yes" or "no."  
When asked whether a physician ever diagnosed arthritis after 
his separation from the service, the appellant reiterated his 
previous testimony about being discharged from the reserved 
about 1950 because his knees locked doing a deep knee bend 
during a physical examination.  He did not respond about 
whether he was diagnosed with arthritis.  On repeat 
questioning, he said his private physician diagnosed 
arthritis, but he did not say when or identify the physician.  
He stated the records were not in his claims folder.  He 
said, "The arthritis bit was given to me by the Fort Myers 
doctors."  He stated the pain in his right knee had 
increased.  He essentially reiterated his previous testimony 
about the spread of joint pain and arthritis throughout his 
body.  He reported he was under current VA treatment for pain 
in multiple joints.  He essentially repeated the descriptions 
of joint and muscle pains throughout his body to which he 
testified in June 1992, offering examples of tasks he could 
not perform because of pain, weakness, or instability in 
various body parts.  He spoke at length about problems with 
body parts not at issue in his appeal.  He reported his 
current medications and that he had been diagnosed with 
arthritis since service, but he did not know if it was 
"muscle arthritis" or "bone arthritis."

On VA examination in August 1996, the appellant reported 
onset of multiple joint pain approximately 50 years before, 
including the low back, both knees, and the right shoulder, 
with symptoms more on the right side than on the left.  He 
reported his knees "snap," and he must "snap" them back 
into place.  His subjective complaints were pain, cracking, 
and weakness in the joints.  On examination, the right knee 
range of motion was zero to 110 degrees.  The left knee range 
of motion was zero to 90 degrees.  There were loose 
collateral and cruciate ligaments in both knees.  Both knees 
had palpable crepitus on flexion and extension.  Right 
shoulder flexion was zero to 60 degrees, abduction was zero 
to 90 degrees, internal and external rotation were 20 to 30 
degrees.  The back was without kypho-scoliosis.  There was 
visible thoracic paraspinal muscle spasm.  Flexion was 50 
degrees, right and left tilt was 20 degrees, extension was 25 
degrees, and rotation was 40 degrees right and 45 degrees 
left.  There was no evidence of neurological involvement.  X-
ray studies revealed moderate degenerative joint disease of 
the left knee and marked degenerative joint disease of the 
right knee.  Lumbosacral study revealed mild osteoarthritis, 
L4-5 and degenerative joint disease, L3 through L5-S1.  The 
right shoulder study was normal.  The diagnoses were 
degenerative joint disease, both knees, with loose ligaments 
as described; lumbar osteoarthritis, L4-L5, and lumbosacral 
degenerative joint disease, L3 through L5-S1.

In a September 1996 addendum to the August 1996 report, the 
examiner noted the appellant injured both knees falling off 
trucks and jumping off trucks at Camp Gordon in 1943.  He 
stated the record indicated he was hospitalized for 
approximately two months for his knees at the time.  He noted 
repeated injections of steroids in the knees and complaints 
of knee and back pain for many years.  He reiterated the 
current x-ray findings.  Finally, he opined that a rational 
medical opinion could not be expressed about the probable 
extent of aggravation.

On VA examination in January 1998, without the examiner's 
reference to the claims folder, the appellant reported the he 
injured his right shoulder at Fort Bragg in 1943, at the same 
time he injured his knees jumping from a moving truck.  He 
reiterated the history of casting, hospitalization, and 
physical therapy noted above.  He reported beginning 
cortisone injections in his knees about 1960.  He denied 
treatment of his shoulders except for heat.  He reported 
progressive back pain, which he blamed on his knees.  Current 
levels of lumbar back pain depended on his activity level and 
the amount of sitting; lying down sometimes caused back pain 
and stiffness.  He reported he wears a brace and sometimes 
used a cane.  He denied back surgery.  On examination there 
were no postural abnormalities or fixed deformities of the 
lumbar spine.  There was no significant muscle spasm.  
Flexion was to 56 degrees.  Extension was to 20 degrees.  
Left and right lateral flexion were each to 22 degrees.  Left 
rotation was to 30 and right rotation to 35 degrees.  There 
was pain in flexion, extension, and right lateral flexion, 
more in extension and right lateral flexion than in forward 
flexion.  The examiner stated that the reported ranges of 
motion were with consideration of pain, fatigue, weakness, 
incoordination, and as altered by repetition.  There was no 
evidence of acute flare-ups associated with the lumbar spine.

Regarding the right shoulder, the appellant complained of 
pain and restrictive motion.  Pain increased with reaching 
above 90 degrees.  Range of motion of the right shoulder was 
flexion to 110 degrees, abduction to 110 degrees, external 
rotation to 60 degrees and internal rotation to 60 degrees.  
Range of motion was reported with consideration of pain, 
fatigue, weakness, incoordination, and as altered by 
repetition.  The appellant denied acute flare-ups, other than 
increased pain with attempts to reach above 90 degrees.  X-
ray study showed a normal right shoulder, without bone or 
joint abnormalities.  The diagnoses were chronic strain, 
right shoulder; mild osteoarthritis of lumbar L4 and L5 
vertebrae with degenerative L3 through L5 and S1.

The examiner responded to specific questions about whether 
the arthralgias of the right shoulder and low back caused or 
aggravated arthritis of the right shoulder or the lumbosacral 
spine essentially as follows: There is no arthritis of the 
right shoulder, hence there can be no aggravation of 
arthritis.  He commented that arthralgia is not a condition, 
it is a symptom of pain; pain does not cause arthritis, 
arthritis causes pain.  Regarding the service-connected 
lumbosacral arthralgia causing existing lumbosacral 
arthritis, the arthralgia is only pain; pain does not cause 
arthritis, arthritis causes pain.

Subsequent to the January 1998 examination, the examiner 
reviewed the appellant's claims folder.  In report addenda of 
February and April 1998, the examiner reiterated that 
arthralgia was pain, a symptom, not a cause, of arthritis.  
He reiterated his diagnosis of lumbosacral arthritis or 
degenerative joint disease, restating the x-ray findings of 
August 1996, and that the service-connected lumbosacral 
arthralgia did not cause the lumbosacral arthritis.

VA outpatient records from July 1985 to March 1998 are of 
record.  They show the appellant was seen repeatedly for 
complaints of pain in the knees, low back, and right 
shoulder, as well as other musculoskeletal complaints and 
diseases of other body systems.  He was treated with various 
nonsteroidal anti-inflammatory drugs and other analgesic 
agents.  In July 1985, complaints of pain and limitations of 
motion in the low back and knees were assessed as probably 
osteoarthritis.  In the year from January 1990 to January 
1991, his complaints of joint pains were variously 
characterized as arthralgia and arthritis.

A May 1991 orthopedic consultation noted the appellant's 
report of spreading joint pain that started with his knees in 
1943.  Examination of the back showed lateral bending 20 
degrees right and left, and flexion to 60 degrees with low 
back pain.  The appellant walked "OK," and climbed onto the 
table "OK."  Range of motion of the shoulders was about 75 
percent with some discomfort at extremes.  Straight leg 
raising was to 90 degrees sitting and to 65 degrees reclining 
with low back pain.  The appellant was tender at L4-S1, not 
sciatic notches.  There was good range of motion of the 
knees, with flexion to 120 degrees.  X-ray studies at that 
clinic showed slowly increasing degenerative changes from 
1980 to 1991.

In December 1991, the appellant was seen complaining that he 
still had arthritis in the back, knees, shoulders, and neck.  
Examination findings were essentially as in May 1991.  The 
impression was degenerative arthritis of multiple joints, 
including the spine and shoulders.  In June 1992, the lumbar 
range of motion was lateral bending 25 degrees to each side, 
extension 20 degrees, flexion 65 degrees, and rotation, 30 
degrees to each side.  The knees were stable, with some 
crepitus on flexion.  The appellant was told to continue 
ibuprofen, 800 mg., three times a day.  In February 1995, an 
impression was probable degenerative joint disease with no 
evidence of systemic rheumatic disease.  In June 1996, the 
appellant complained of pain in all joints.  In July 1997, he 
complained of right shoulder and knee pain.  In August 1998, 
he complained of multiple joint pain.  A right shoulder x-ray 
was normal; he walked with a slow gait and a slight limp.


II.  Analysis

As a preliminary matter in all claims at issue, the Board 
must determine whether the appellant's application for 
benefits is complete.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  If the record contains information that puts VA on 
notice that evidence may exist the lack of which leaves the 
application incomplete, VA must inform the appellant to 
submit that evidence to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  Additionally, VA has 
constructive notice of VA records, and pertinent VA medical 
records are constructively of record in the adjudication of 
VA benefit claims.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If the record informed the Board of the existence of 
pertinent VA records that were not in the claims folder, the 
Board would seek them before reviewing the related matter.

The appellant's testimony in October 1994 hearing testimony 
about a private, post-service diagnosis of arthritis, which 
he said was not of record, is exceedingly vague, especially 
in light of his next statement that it was the "Fort Myers 
doctors" who gave him the "arthritis bit."  The record 
shows that "the Fort Myers doctors" are the staff at the VA 
Fort Myers Outpatient Clinic; the progress notes from that 
facility are of record.  In Robinette, the context in which 
the claimant reported his doctor's opinion left little room 
for doubt that he referred to his current treating physician 
with whom he was in current contact.  8 Vet. App. at 73.  In 
the instant case, the appellant's testimony lacks any sense 
of the specificity that in Robinette triggered a burden for 
VA to act under section 5103(a).  Additionally, there is of 
record an October 1951 private medical certificate indicating 
a diagnosis of probable arthritic changes.  In view of the 
vagueness of the appellant and the presence in the record of 
a private physician's statement reasonably consistent with 
the appellant's statement, this testimony does not trigger 
any duty on VA's part under section 5103(a).

The appellant testified in June 1992 that he was seen, but 
not treated, at a Cleveland VA facility some time between 
separation and the 1960s.  There is of record the report of a 
1951 VA examination done for compensation purposes in 
Cleveland.  Whereas that report is consistent with the 
appellant's testimony, and nothing else suggests the 
existence of other VA records from Cleveland, the Board 
concludes there are no VA records from Cleveland that could 
be constructively of record other than those actually of 
record.

A.  Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  In addition to direct service 
connection of a disability, "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (1998).  Such secondary disability need not be 
caused by the service-connected disability, but may result 
from the aggravation by a service-connected disability of a 
condition it did not cause.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Before the Board may consider the merits of a claim, 
preliminary determinations are required.  First, as it has 
above, the Board must determine that the application for 
benefits is complete.  38 U.S.C.A. § 5103(a) (West 1991).

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1998), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Evidence and testimony is presumed truthful for the limited 
purpose of determining whether a claim is well grounded.  
Robinette, 8 Vet. App. at 76.  Once a claim is found well 
grounded, the presumption of truthfulness or credibility is 
removed, and the Board will determine both the weight and the 
credibility and the evidence in reviewing the merits of the 
claim.  Id.


1.  Arthritis of the Lumbosacral Spine

a.  Direct Service Connection

The record contains multiple current medical diagnosis of 
lumbosacral arthritis.  The first element of a well-grounded 
claim is satisfied.  Epps, 126 F.3d at 1468.

Arthritis is a medical diagnosis.  Medical evidence of its 
incurrence or aggravation in service is required to satisfy 
the incurrence element of a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  A lay person is not 
competent to diagnose arthritis or offer his opinion 
characterizing the etiology of pain as arthritic, and such a 
lay opinion cannot supply the medical evidence of incurrence 
of lumbosacral arthritis necessary to well ground this claim.  
Espiritu, 2 Vet. App. 492.  The appellant has not submitted 
evidence of a competent medical diagnosis of lumbosacral 
arthritis in service or during the one-year presumptive 
period following his separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  His statement on hospital admission 
in April 1944 that his complaint was "arthritis" is exactly 
the type of lay medical opinion of which VA cannot take 
cognizance to well ground a claim.  Id.  The appellant has 
not submitted evidence of incurrence or aggravation of 
lumbosacral arthritis in service.

The appellant's claim could be well grounded upon evidence of 
a condition noted in service, continuity of symptomatology 
from the noted condition to the present, and a medical 
opinion of a nexus between a current diagnosis and that 
symptomatology.  Savage, 10 Vet. App. 488.  Nothing in the 
record on appeal constitutes evidence of chronic lumbosacral 
arthritis, shown as such in service, thus the part of section 
3.303(b) that provides for service connection for any later 
manifestation of a chronic disease shown as such in service 
is not applicable to this claim.

The appellant has provided evidence of a condition noted in 
service, liberally construing the April 1944 hospital report 
of complaints of back pain is as a notation of a condition.  
38 C.F.R. § 3.303(b) (1998).  It is symptomatology, not 
diagnosis, that is the essence of continuity with a condition 
noted in service.  Savage, 10 Vet. App. at 496.  Likewise, it 
is reasonable to interpret that the term "condition" in 
section 3.303(b) is not a synonym for "disease."  If it 
were, there would be no distinction between well grounding a 
claim under section 3.303(b) and well grounding a claim 
producing evidence of incurrence of a disease or injury in 
service without application of section 3.303(b).  Savage, 10 
Vet. App. at 497.

The next question is whether there is evidence of continuity 
of symptomatology.  Id.  Dr. Davis, in July 1946, spoke of 
back pain in relation to the right trapezius; nothing in his 
statement suggests his statement referenced the low back, so 
it is not evidence of continuity of symptomatology.  The Army 
reserve statement of October 1951 only referenced the knees.  
The history the appellant gave Drs. Scholnik and Dobkins in 
October 1951 did not include back injury and complaints in 
service, and the medical statements referenced then-current 
complaints of six month's duration.  Dr. Scholnik spoke of 
[word omitted in original] getting worse.  In context, one 
must presume it was the conditions the appellant reported 
historically that had gotten worse, and those did not include 
the back.  Dr. Dobkins specifically noted onset of back pain 
six months before.  Thus, neither Dr. Scholnik's nor Dr. 
Dobkins's statement are evidence of continuity of 
symptomatology.

Only in August 1996, did the appellant reported to a VA 
examiner that he had had back pain for approximately 50 
years.  He did not say since service.  Liberally construing 
his statement, it can be taken as an assertion of continuity 
of symptomatology with the low back pain noted in service.  
The appellant is competent to assert he had back pain for 
approximately 50 years.  Espiritu, 2 Vet. App. 492.

To finally well-ground the claim based on continuity of 
symptomatology, there must be a competent medical opinion 
that there is a nexus between the currently diagnosed 
lumbosacral arthritis and the symptomatology of which there 
is continuity with the condition noted in service. 

The August 1996 VA examiner did not state an opinion or 
suggest there was a nexus between the reported 50-year 
history of back pain and the current diagnosis of lumbosacral 
arthritis.  The January 1998 VA examiner, in his report and 
addenda, discussed the relationship between arthralgia, i.e., 
pain, and arthritis.  In stating the arthralgia was a symptom 
of arthritis, and not vice versa, he essentially expressed an 
opinion that there is a link between the currently diagnosed 
lumbosacral arthritis and the arthralgia, which the appellant 
stated in August 1996 he had had for approximately 50 years.  

Whereas the evidence necessary to well ground a claim need 
only be sufficient to make it plausible, Murphy v. Derwinski, 
1 Vet. App. 78 (1990), the Board can find this claim well 
grounded on evidence of a current diagnosis of lumbosacral 
arthritis, April 1944 evidence of a low back condition noted 
in service, August 1996 evidence of continuity of 
symptomatology, and the January 1998 VA examiner's opinion 
about a nexus.

The claim for service connection for arthritis of the 
lumbosacral spine on a direct basis is well grounded.  
38 C.F.R. § 5107(a) (West 1991).  The appellant has had a 
recent, comprehensive VA medical examination.  He has 
proffered no additional evidence, nor does the record reveal 
that VA should assist him to obtain any evidence not of 
record.  VA's duty to assist the appellant in developing 
facts pertinent to his claim is discharged.  Id.  The Board 
may now consider the weight and credibility of the evidence 
to determine the merits of the claim.

There is no diagnosis of arthritis in service.  The 
separation examination report was negative.  Dr. Davis did 
not mention low back pain in his 1946 report.  His reference 
to the back was to the right trapezium, not the lumbar spine.  
He did not diagnose lumbosacral arthritis.  No evidence shows 
10 percent disability due to lumbosacral arthritis during the 
year following separation from service.  The presumption of 
incurrence in service allowed when a chronic disease is shown 
to have been 10 percent disabling within a year after 
separation does not apply in this case.  38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection for the current 
manifestation of a chronic disease diagnosed as such in 
service or during a presumptive period is not warranted.  
38 C.F.R. § 3.303(b) (1998).

The Army Reserve did not mention the low back in its October 
1951 letter.  Dr. Scholnik mentioned arthritis changes of 
multiple joints, but he did not take x-rays, and he diagnosed 
chronic lumbar strain, not arthritis, limiting his diagnosis 
to probable arthritic changes.  Presumably the distinction 
was intentional and consistent with his findings.  Dr. 
Dobkins did not state a diagnosis of arthritis upon finding 
lumbar tenderness and limitation of motion.  The November 
1951 VA examiner did not diagnose arthritis, despite noting 
slight pain in the low back with straight leg raising; the 
examiner noted there were otherwise negative signs of 
lumbosacral and sacroiliac disease.

The July 1977 VA examiner found degenerative changes in the 
lumbar spine by x-ray, but the appellant reported the onset 
of low back pain only several years ago.  This appellant's 
statement is credible, because there is no reason to say it 
if it were not true.  It weighs against his claim, because it 
shows discontinuity in symptomatology.  It shows that the 
pain he complained of in 1977 was not continuous with the 
condition noted in service.  The May 1980 VA x-ray study was 
felt at that time to be normal, weighing against the positive 
1977 x-ray finding.

The May 1991 VA outpatient examiner's progress report is 
credible as based on examination of the appellant and on 
review of the medical records, which is shown by the comments 
about changes seen in the low back over time.  Significantly, 
the examiner noted only slight increase in arthritic changes 
since 1980.  The report is essentially consistent with the 
July 1977 and May 1980 medical evidence, all of which tends 
to show onset of the arthritis about that time and not in 
service.  

In June 1992, the appellant again testified to the recent 
onset of low back pain.  His testimony in the context of a VA 
disability claim is adverse to his interest in obtaining 
service-connected disability compensation for lumbosacral 
arthritis, and for that reason, credible.  It is further 
persuasive evidence that the arthritis for which the 
appellant now seeks service connection cannot be tied to 
continuity of symptomatology with the back pain noted in 
service.

The January 1998 VA examiner, as noted above for the purpose 
of finding the claim well grounded, expressed that the 
appellant's lumbosacral arthralgia is a symptoms or 
arthritis.  The evidence of discontinuity of symptomatology 
is persuasive.  It is consistent with the medical evidence of 
the onset of lumbosacral arthritis about 1977 to 1980.  The 
January 1998 examiner's opinion is not persuasive that the 
current arthralgia he attributes to the currently diagnosed 
arthritis is the same arthralgia the appellant had in 
service.  The weight of the evidence is that any arthralgia 
he has now due to arthritis is not a continuous entity with 
the back pain in service.  The January 1998 examiner's 
opinion does not really demonstrate such a link when weighed 
in relation to all the evidence of record.

In sum, the preponderance of the evidence is that the 
appellant did not incur or aggravate lumbosacral arthritis in 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

b.  Secondary Service Connection

The appellant has asserted that service-connected disease or 
injury has caused or aggravated the level of his disability 
from lumbosacral arthritis.  Such secondary disability, 
whether caused or merely aggravated by a service-connected 
disability may be service connected.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

The manner of well grounding a claim for secondary service 
connection is inherently somewhat different than in a claim 
for direct service connection.    The There is a currently 
diagnosed lumbosacral arthritis.  The service-connected 
disability to which the claimed disability is secondary 
constitutes the incurred in service element of a well-
grounded claim.  In this case, the current diagnosis, 
lumbosacral arthritis, is established.  The remaining 
question is the nexus between the claimed secondary 
disability and the service-connected disability.

Questions of cause or aggravation are purely medical 
questions.  The claimant must present medical evidence of 
such cause or aggravation to well ground the claim, or it is 
not plausible or capable of substantiation.  A claim that is 
not plausible or capable of substantiation is not well 
grounded.  Murphy, 1 Vet. App. 78.

The appellant told the January 1998 VA examiner that his 
knees caused his back problem.  His lay statement is not 
competent medical evidence and cannot well ground the claim.  
Espiritu, 2 Vet. App. 492.  The examiner did not endorse the 
appellant's opinion; therefore the January 1998 examination 
report is not evidence to well ground the claim of secondary 
service connection on the theory lumbosacral arthritis is 
secondary to a service-connected knee disability.

The January 1998 VA examiner clearly and repeatedly said 
arthralgia does not cause or aggravate arthritis.  The 
appellant has not submitted any competent medical evidence 
that the service-connected arthralgia caused or aggravated 
the arthritis.  In short, the claim for secondary service 
connection for lumbosacral arthritis is not well grounded, 
and VA has no duty to assist the appellant to develop fact in 
support of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Arthritis of the Right Shoulder on a Direct or Secondary 
Basis

The March 1991 VA examination diagnosed arthritis of the 
right shoulder.  There is no evidence of incurrence of right 
shoulder arthritis in service, and no examiner has opined 
there is a nexus between the March 1991 diagnosis and any 
disease or injury incurred in service.

The January 1998 VA examiner, with x-ray evaluation, found no 
arthritis of the right shoulder.  He essentially stated that 
as there was no arthritis, no other question about nexus or 
relationships between arthralgia and arthritis could be 
answered.

The single March 1991 diagnosis of arthritis cannot well 
ground this claim.  Absent evidence of incurrence or 
aggravation or arthritis in service or in a presumptive 
period, or a medical opinion of a nexus with either a disease 
or injury incurred in service or with symptomatology that has 
continuity with a condition noted in service, the claim 
cannot be well grounded.  The appellant has not presented a 
well-grounded claim for service connection for arthritis of 
the right shoulder, either on a direct or a secondary basis, 
and VA has no duty to assist the appellant to develop facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

B.  Increased Ratings

The appellant's allegation of increase in disability is 
sufficient evidence to well ground a claim for increased 
rating based on increase in a disability since its last 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant has had many VA examinations of his knees, 
right shoulder and low back.  The most recent examination 
responded directly to specific questions asked by the Board 
in its remand.  The examinations were full and complete.  
They satisfied VA's duty to assist by affording 
contemporaneous examination, Littke v. Derwinski, 1 Vet. App. 
90 (1990), and afforded the appellant all the rights created 
by action of the Board's prior remands in this case.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

1.  Arthralgia of the Knees

This case presents an unusual circumstance, because of which 
the Board has summarized evidence pertinent to the initial 
and other early adjudications of the appellant's claims, the 
identity of the service-connected disabilities, and the 
sufficiency of notice to the appellant of those early 
decisions, matters not usually germane to claims for 
increased rating.  These matters are pertinent because the 
appellant is service connected for a knee disability rated as 
"Knee, other impairment of: Recurrent subluxation or lateral 
instability," 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998), and he also has arthritis of the knee.  Arthritis of 
the knee may, under appropriate circumstances, be rated 
separately from recurrent subluxation or lateral instability.  
See VAOPGCPREC 23-97.

The General Counsel promulgated the precedent opinion ruling 
that arthritis and instability of the knee could be 
separately rated in response to cases remanded by the United 
States Court of Appeals for Veterans Claims (previously 
United States Court of Veterans Appeals) in which the 
claimants were service connected for both arthritis and 
instability of the knee.  Thus, based on these precedents, 
the Board concludes that arthritis of the knee co-existing 
with instability of the knee may only be rated for VA 
compensation purposes if it is also service connected.

The appellant has been diagnosed to have and service-
connected for arthralgia.  Recently, a VA physician informed 
the Board that arthralgia is a symptoms, not a "condition," 
i.e., a specific pathology or disease.  VA granted service 
connection for arthralgia more than 50 years ago, and that 
award cannot now be disturbed.  38 C.F.R. § 3.957 (1998).  
Review of the several rating actions from 1946 to 1951 show 
that the appellant is not service-connected for arthritis.  
Consequently, the Board does not further address any question 
related to whether to rate arthritis of the knees, nor does 
the Board consider disability attributable to the arthritis.

The objective evidence shows that the appellant's right and 
left knees present sufficiently similar disability pictures 
that the differences between them do not warrant different 
ratings or ratings under different diagnostic codes.  
Consequently, the Board discusses them together.

The many medical examination reports show the appellant's 
objective knee dysfunction comprises lateral instability, 
pain, and limitation of motion.  Extension is consistently to 
0 degrees, and thus noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998) [hereinafter all cited diagnostic 
codes are in 38 C.F.R. § 4.71a (1998)].  Flexion is 
consistently greater than 60 degrees, and thus 
noncompensable.  Diagnostic Code 5260.  He reports occasional 
"locking" of his knee.  He does not have dislocation of the 
semilunar cartilage, but if he did, and if "locking" and 
associated pain were frequent, it would be rated 20 percent 
disabling (Diagnostic Code 5258), his current rating.

The rating criteria for subluxation and lateral instability 
of the knee are 10 percent if slight, 20 percent if moderate, 
and 30 percent if severe.  Diagnostic Code 5257.  The several 
VA examinations from March 1991 to January 1998 and 
outpatient treatment records are without notation of 
observation of buckling of the appellant's knee.  He told the 
January 1998 examiner that he wore a brace, but the examiner 
did not note his observation of it, and the Board has the 
impression he was not wearing it at the examination.  There 
is no objective medical evidence corroborating the need for a 
brace.  The appellant reports constant pain and inhibition in 
walking on uneven terrain, but he does not present objective 
evidence.

To find that he is inhibited in the use of his knees to a 
degree consistent with severe subluxation or severe lateral 
instability, there ought to be objective evidence of such 
severe subluxation or lateral instability.  Objective 
evidence of orthopedic disability, such as pain or muscle 
atrophy from disuse is fundamental to rating orthopedic 
disabilities.  See, e.g. 38 C.F.R. §§ 4.40, 4.59 (1998).  The 
objective evidence does not suggest severe subluxation or 
severe lateral instability of either knee, nor does the 
disability of either knee more nearly approximate that of the 
next higher rating.  38 C.F.R. § 4.7 (1998).  The 
preponderance of the evidence is against awarding a rating 
higher than the current 20 percent for each knee.  Diagnostic 
Code 5257.

2.  Arthralgia of the Low Back

As with the knees, the appellant is not service connected for 
lumbosacral arthritis, and the rating criteria pertaining to 
arthritis do not apply to rating arthralgia of the low back.  
The arthralgia is currently rated for limitation of motion.  
The rating criteria provide that slight, moderate, and severe 
limitation of lumbar motion is rated 10, 20, and 40 percent 
disabling, respectively.  Diagnostic Code 5292.

Except for the July 1977 VA examination, the appellant's low 
back has consistently been without paravertebral muscle spasm 
on examination.  Thus, the rating criteria for lumbosacral 
strain (Diagnostic Code 5295) do not provide a more accurate 
basis for rating.

The VA examinations of March 1991, August 1996, and January 
1998 show the flexion of the spine went from 70 to 56 
degrees.  Motion in the other reported planes was essentially 
stable.  The amount of motion is not a severe limitation, nor 
does it nearly approximate a severe limitation, thus the next 
higher rating is not warranted on that basis.  38 C.F.R. 
§ 4.7 (1998).

Ratings based on limitation of motion alone must consider 
pain, fatigue, incoordination, and the effect of repetitive 
motion on the level of disability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
January 1998 examiner noted that the ranges of motion he 
reported were in consideration of those factors.  Therefore, 
the Board had confidence that the findings reported represent 
an accurate picture of the extent of the appellant's 
disability.  The evidence shows that he is correctly 
compensated with a 20 percent rating and the preponderance of 
the evidence is against a higher rating.


3.  Arthralgia of the Right Shoulder.

The appellant's right shoulder arthralgia is rated for 
limitation of motion.  Diagnostic Code 5201.  He does not 
have any other service-connected condition that would make it 
more appropriate to apply a different diagnostic code.

The appellant is right-arm dominant.  Abduction of the major 
(dominant) arm limited to shoulder level is rated 20 percent 
disabling; midway between side and shoulder level is rated 30 
percent disabling; and to 25 degrees from the side is rated 
40 percent disabling.  Diagnostic Code 5201.

In three examinations, March 1991, August 1996, and January 
1998, the appellant was described as having pain and 
tenderness.  Most recently, the January 1998 examiner found 
abduction to 110 degrees, an apparent improvement from the 90 
degrees of abduction noted in the August 1996 examination.  
The January1998 examiner commented that the range of motion 
reported was in consideration of additionally disabling 
factors such as pain, incoordination, and fatigue with 
repetition.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45 (1998).

The evidence shows the appellant is correctly rated as 20 
percent disabled by arthralgia of the right shoulder.  The 
preponderance of the evidence is against a higher rating.



ORDER

Service connection for arthritis of the lumbosacral spine on 
a direct basis is denied.  Whereas well grounded claims for 
service connection have not been submitted for secondary 
service connection for arthritis of the lumbosacral spine, or 
for arthritis of the right shoulder, on a direct or secondary 
basis, those claims are denied.  Increased ratings for 
arthralgia of the right knee, the left knee, the low back, 
and the right shoulder are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

